DETAILED ACTION

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/13/2020 has been considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
The Patent Trial and Appeal Board reversed the rejection of claims 1-29, 31 and 37 under 35 U.S.C. 103 in the decision mailed 12/10/2020. 
Additionally, with respect to Claims 1 and 20, the closet prior art (Park et al. (US 2012/0322154) teaches the system for additive manufacturing of three-dimensional structures (“a cell culture scaffold manufacturing apparatus”, Figs. 8 and 10), the system comprising: at least one print head (“the plotter 600”) for receiving and dispensing materials, the materials comprising at least one first material and at least one second material (materials from “610, 620, and 630”), the print head comprising a single orifice (Figs. 9 and 11) for dispensing the materials; a receiving surface (“collection table 650”) for receiving a first layer of the materials dispensed from the orifice; a positioning unit (“a y-axis guiderail support 460”, “the y-axis guiderails 461”, “the x-axis guiderail support 470”, “the x-axis guiderail 471”, “z-axis guiderail support 490”, “the z-axis guiderail 491”, and “the z-axis moving bracket 495”, Pa [0106]-[0109]) for positioning the orifice of the at least two first channels for receiving and directing the first material, the second channel and each of the first channels joining together at a common first intersection point to form a dispensing channel which extends to the orifice, and fluidic switches. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions

Claims 1-29, 31, and 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/05/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd A. Lorenz (Reg. No. 39,754) on 02/19/2021.
The application has been amended as follows
20[[30]], wherein the print head comprises two second channels, each of the second channels being adapted to convey respective second materials, the two second channels intersecting at a second intersection and joining together at the second intersection to form a third channel which extends to the first intersection point.
32. (Currently Amended) A method of printing a three-dimensional (3D) structure, the method comprising: 
-providing a system for additive manufacturing of three-dimensional structures according to claim 1
- providing the materials to be dispensed, the materials to be dispensed comprising a sheath fluid and one or more hydrogels; 
-encoding the system with a 3D structure to be printed; 
-dispensing from the print head orifice the materials to be dispensed, wherein the sheath fluid and the hydrogel are dispensed in a coaxial arrangement, and wherein the sheath fluid envelops the hydrogel; 
-depositing a first layer of the dispensed materials on the receiving surface; 
-repeating the depositing step by depositing subsequent dispensed materials on the first and any subsequent layers of deposited materials, thereby depositing layer upon layer of dispensed materials in a geometric arrangement according to the 3D structure; and 
-removing excess sheath fluid dispensed by the print head orifice at one or more time point during or between depositing steps.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742